DETAILED ACTION
Status of Claims
Claim 1 has been canceled and claims 2-12 have been added via a preliminary amendment filed 08 March 2021.  Accordingly, claims 2-12 are pending. Objections and rejections are recited below. The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application filed 01 March 2021 is a continuation of 10/938,143, filed 10 September 2004, and is now US Patent No. 10,937,092.  Application 10/938,143 is a continuation in part of 10/890,602, filed 13 July 2004, and is now abandoned.  This application is given priority to 10 September 2004.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Keith, US Patent No. 7,496,533 B1, in view of Donato et al, US Pub. No. 2002/0077962 A1, in further view of Hausman et al, US Patent No. 7,685,048 B1) teaches an electronic trading system  comprising:
at least one processor configured to control:
executing a first trade between a first party on a first side of the first trade and a first counterparty on a second side of the first trade, in which the first trade is for a first volume of an item and at a first price;
in response to executing the first trade, providing the first party with a period of exclusivity for trading in the item at the first price on the first side of the first trade, in which providing the period of exclusivity includes restricting matching of at least one order for another trade on the first side of the first trade from at least one other party during the period of exclusivity;
while the period of exclusivity is in effect:     accepting, over a communication network, first trading commands from computer devices of respective excluded parties requesting trades in the item at prices less favorable than the first price of the first trade,
determining, that the first party has additional volume for trading on the first side of the first trade beyond a given volume of the first counterparty for trading on the second side of the first trade; and
in response to an end of the period of exclusivity and determining that the first party has the additional volume for trading on the first side of the trade, determining matches with the additional volume and second orders that are for the second side of the first trade in a price and time priority
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach an electronic trading system  including:
at least one processor configured to control:
while the period of exclusivity is in effect:     automatically responsive to accepting the first trading commands, causing the electronic trading system to enter into a guarantee state in which the at least one processor does not, while the period of exclusivity is in effect, enable cancelation, over the communication network, of:          the first trading commands by the excluded parties, and          second trading commands requesting trades in the item at the prices less favorable than the first price of the first trade from contraparties to the excluded parties, in which the first trading commands are for a different side of a given trade than the second trading commands (emphasis added).

For these reasons claim 2 is deemed to be allowable over the prior art of record and claims 3-12 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dhurandhar et al (US Pub. No. 20030233304 A1) (December 18,2003) “Strategy Independent Optimization Of Multi Objective Functions”.
Nafeh  et al (US Pub. No. 20020069155 A1) (June 6, 2002) “Methods And Apparatus For Formulation, Initial Public Or Private Offering, And Secondary Market Trading Of Risk Management Contracts”.
Pessin (US Pub. No. 20030182230 A1) (September 25, 2003) “Apparatus And Method Of A Distributed Capital System”.
Van Roon (US Patent No. 7,194,481 B1) (March 20, 2007) “Computer Based Matching System For Party And Counterparty Exchanges”.
Nath et al: “High Frequency Pairs Trading with U.S. Treasury Securities: Risks and Rewards for Hedge Funds” London Business School, Regent’s Park London NW1 4SA, United Kingdom, (November 2003).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692